Exhibit 10.28

AMENDMENT NUMBER ONE

TO THE ASSURANT DEFERRED COMPENSATION PLAN

THIS AMENDMENT to the Assurant Deferred Compensation Plan, as amended and
restated effective as of January 1, 2008 (the “Plan”), is adopted effective as
of January 1, 2012.

W I T N E S S E T H:

WHEREAS, Assurant, Inc. (the “Company”) currently maintains the Plan;

WHEREAS, pursuant to Section 10.2 of the Plan, the Company’s Board of Directors
(the “Board”), or a committee thereof duly appointed to act on behalf of the
Board in respect of the Plan, Committee may amend the Plan;

WHEREAS, Article IV of the Charter of the Compensation Committee of the
Company’s Board of Directors (the “Compensation Committee”), which was duly
approved by the Board on September 16, 2011, provides, among other things, that
the Committee shall review and recommend to the full Board, or approve,
executive compensation programs and oversee the Company’s retirement, savings,
health and other benefit plans; and

WHEREAS, on November 10, 2011, the Compensation Committee adopted the Assurant,
Inc. Executive Compensation Recoupment Policy (the “Recoupment Policy”),
effective as of January 1, 2012, and has authorized an amendment to the Plan to
incorporate the terms and conditions of the Recoupment Policy.

NOW THEREFORE, the Plan is hereby amended as follows:

1.

Effective as of January 1, 2012, Article I of the Plan is amended to include the
following definition as Section 1.29, with the subsequent sections of Article I
to be re-numbered accordingly:

 

  1.29 “Recoupment Policy” means the Assurant, Inc. Executive Compensation
Recoupment Policy adopted by the Compensation Committee of the Board, effective
as of January 1, 2012, as the same may be amended from time to time.

2.

Effective as of January 1, 2012, Article III of the Plan is amended to include
the following new Section 3.11:

 

  3.11

Recoupment Policy. The Company has established a Recoupment Policy with respect
to excess incentive-based compensation provided to current and former “executive
officers” (as defined in the Recoupment Policy) of the Company. All



--------------------------------------------------------------------------------

  deferrals of Incentive Payments (other than any severance or change of control
payments) granted to any such person on or after January 1, 2012, adjusted
upward for any earnings thereon, are subject to the terms and conditions of the
Recoupment Policy, and, as a condition of participation in this Plan, each such
person is deemed to have agreed to the terms of the Recoupment Policy. The terms
of the Recoupment Policy are incorporated into this Plan by reference.

* * * * *

Except as amended herein, the Plan shall continue in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Amendment Number One to the
Assurant Deferred Compensation Plan (as amended and restated effective as of
January 1, 2008) to be executed on the date shown below, to be effective as of
January 1, 2012.

 

    FOR ASSURANT, INC. Date: November 18, 2011     By:   /s/ Sylvia Wagner      
Sylvia Wagner     Title:   Executive Vice President, Human Resources and
Development